BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (" BRF " or " Company ") (B3: BRFS3; NYSE: BRFS), pursuant to CVM Instruction 358, of January 3, 2002, announces the following to its shareholders and to the market in general: In a report released today, August 29, 2017, the international risk rating agency S&P has downgraded the Company's global corporate rating to "BBB-" with a stable perspective. As a result, BRF maintains its investment grade and positions itself two notches above the foreign currency sovereign rating, reinforcing the agency's view that BRF maintains high liquidity, a balanced debt repayment profile and the absence of financial covenants. São Paulo, August 29, 2017 Pedro de Andrade Faria Global Chief Executive, Finance and Investor Relations Officer
